Per Curiam.
This is an action upon a promissory note, which appeared to have been given and become due more than six years before suit was commenced. It was begun in justice’s court. The plaintiff declared on the note, and defendant pleaded orally as follows: “Defendant pleads limitation of statute, that the cause of action did not accrue within six years preceding the commencement of suit.” The justice held this pleading insufficient to admit the evidence, and the circuit court, on appeal, held the same way.
*533' Both courts were in error. The pleading fully apprised the plaintiff what the defendant’s defense was, and that is enough for justice’s court. Hurtford v. Holmes, 8 Mich., 460; Comstock v. Howd, 15 Mich., 287; Smith v. Dodge, 37 Mich., 354.
The objection to. the pleading seems to have been that the statute requires a general issue in all cases, with notice of any special defense, while in this case the special defense was pleaded alone. But this is mere matter of form. When the defendant notifies the justice orally what his defense is, the justice ■ ought to put it on his docket in due form, but if he fails to do so the defendant is not to be deprived of his defense thereby. If the pleading were imperfect in substance it would be different, but even then defendant ought to be allowed to amend, and that privilege was denied in this case.
Judgment reversed, and new trial ordered.